OPINION — AG — ** BOARD OF LEGISLATIVE COMPENSATION — QUORUM — REQUIRED AND DEFINED — OPEN MEETING ** A MAJORITY VOTE OF A QUORUM OF THE BOARD OF LEGISLATIVE COMPENSATION IS REQUIRED FOR THE BOARD TO TAKE ACTION PURSUANT TO ARTICLEV, SECTION 21 OKLAHOMA CONSTITUTION AND THE BOARD IS WITHOUT THE AUTHORITY TO SPECIFY A GREATER NUMBER OF VOTES TO BE REQUIRED FOR THE BOARD TO TAKE ACTION. A QUORUM OF THE BOARD WOULD BE A MAJORITY OF THE ENTIRE BOARD, FIVE MEMBERS. THE CHAIRMAN OF THE BOARD CAN CALL A CERTAIN NUMBER OF MEETINGS TO BE HELD BEFORE A FINAL VOTE IS TAKEN ON THE MATTER OF LEGISLATIVE COMPENSATION, ARTICLE V, SECTION 21 RELATING TO THE BOARD IS SELF EXECUTING PROVISION OF THE CONSTITUTION, AND, AS SUCH, MATTERS SUCH AS THE NUMBER OF TIMES EVERY TWO YEARS THE BOARD MUST MEET NEED NOT BE SPELLED OUT BY THE LEGISLATURE IN ORDER FOR THE TERMS AND REQUIREMENTS OF THAT PROVISION OF THE CONSTITUTION TO TAKE EFFECT. THE AUTHORITY AND REQUIREMENT FOR THE BOARD TO HOLD SESSIONS OR MEETING FROM THE CREATION OF THE BOARD ITSELF. THE BOARD'S CONSTITUTIONAL DUTY TO REVIEW THE LEGISLATIVE COMPENSATION EVERY TWO YEARS AND ITS AUTHORITY TO CHANGE SUCH COMPENSATION CAN ONLY BE CARRIED OUT IN AN OPEN MEETING PURSUANT TO 21 Ohio St. 1971 201 [21-201] (25 Ohio St. 1976 Supp., 301 [25-301]) AND ANY VOTE ON ANY ACTION TAKEN BY THE BOARD MUST BE TAKEN IN A PUBLIC MEETING WITH THE VOTE OF EACH MEMBER PUBLICLY CAST AND RECORDED. THE BOARD HAS THE AUTHORITY TO ADOPT GUIDELINES OR PROCEDURES TO FACILITATE CARRYING OUT ITS DUTIES AND AUTHORITY UNDER ARTICLE V, SECTION 21, BUT IT IS NOT REQUIRED TO DO SO. ANY SUCH GUIDELINES OR PROCEDURES ADOPTED BY THE BOARD WOULD BE LEGALLY APPLICABLE TO ALL FUTURE BOARD MEETINGS, ACTIONS AND DECISIONS SO LONG AS MAJORITY OF THE BOARD DOES NOT MODIFY THEM. PREVIOUS MEETINGS AND ACTIONS AND FUTURE MEETINGS AND ACTIONS OF THE BOARD WOULD NOT BE INVALID FOR THE REASON THAT DETAILED GUIDELINES AND PROCEDURES HAVE NOT BEEN SPELLED OUT BY THE LEGISLATURE OR THE BOARD ITSELF. SPECIFICALLY DEFINED LIMITS OF AUTHORITY BEYOND THAT EXPRESSED BY THAT PORTION OF ARTICLE V, SECTION 21, RELATING TO THE BOARD, ARE NOT NECESSARILY IN ORDER FOR THE BOARD TO CARRY OUT THE DUTIES IMPOSED BY THE CONSTITUTION; HOWEVER, THIS REASONABLENESS, THAT IS, IT MUST HAVE A REASONABLE AND RATIONAL BASIS FOR ITS EXERCISE. CITE: 25 Ohio St. 1971 201 [25-201] (AUTHORITY, JURISDICTION) (GERALD E. WEIS)